PER CURIAM.
*367Ernesto Santiago Robles appeals the order summarily denying his Florida Rule of Criminal Procedure 3.853 motion for postconviction DNA testing. This rule requires, among other things, that if the motion is facially sufficient, the court shall order the prosecuting authority to respond to the motion within thirty days or such other time as may be determined by the court. See Fla. R. Crim. P. 3.853(c)(2). Here, the trial court erred in ruling on Robles's motion without ordering a response from the State. See Poole v. State , 225 So.3d 418, 419 (Fla. 5th DCA 2017) ; Suber v. State , 178 So.3d 973, 973 (Fla. 5th DCA 2015).
Accordingly, we reverse the order and remand with directions that the court order the State to file a response to the motion.
REVERSED and REMANDED with directions.
LAMBERT, HARRIS, and SASSO, JJ., concur.